             Case 2:21-cv-02927-CAS-GJS Document 23 Filed 04/12/21 Page 1 of 4 Page ID #:1838



                       1   VEDDER PRICE (CA) LLP
                           Michael Quinn, Bar No. 198349
                       2   mquinn@vedderprice.com
                           Ryan S. Hedges, Bar No. 217617
                       3   rhedges@vedderprice.com
                           1925 Century Park East, Suite 1900
                       4   Los Angeles, California 90067
                           T: +1 424 204 7700
                       5   F: +1 424 204 7702
                       6

                       7   Attorneys for Defendants
                           Zachary J. Horwitz and 1inMM Capital, LLC
                       8
                                                 UNITED STATES DISTRICT COURT
                       9
                                                CENTRAL DISTRICT OF CALIFORNIA
                      10

                      11
                           SECURITIES AND EXCHANGE                      Case No. 2:21-CV-02927-CAS-GJSx
                      12   COMMISSION,
                                                                        STIPULATION TO CONTINUE
                      13                   Plaintiff,                   THE HEARING ON ORDER TO
                                                                        SHOW CAUSE AND RELATED
                      14         v.                                     DEADLINES; CONTINUE THE
                                                                        ORDER FREEZING ASSETS;
                      15   ZACHARY J. HORWITZ; and 1INMM                AND EXTEND THE DEADLINE
                           CAPITAL, LLC,                                FOR AN ACCOUNTING
                      16                                                PURSUANT TO ECF NO. 18
                                           Defendants.
                      17                                                Current Hearing: April 19, 2021
                                                                                         10:00 A.M.
                      18
                                                                        Proposed Hearing:    May 3, 2021
                      19                                                                10:00 A.M.
                      20                                                Judge:    Christina A. Synder
                      21                                    STIPULATION
                      22         WHEREAS, on April 5, 2021, a criminal complaint was filed under seal
                      23   against Defendant Zachary J. Horwitz (“Horwitz”) in the United States District
                      24   Court for the Central District of California, case number 2:21-mj-01631(hereinafter
                      25   “Criminal Complaint”);
                      26         WHEREAS, on the morning of April 6, 2021, Horwitz was arrested and
                      27   taken into federal custody pursuant to an arrest warrant issued based on the
                      28   Criminal Complaint, which was later unsealed;
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
      LOS ANGELES
             Case 2:21-cv-02927-CAS-GJS Document 23 Filed 04/12/21 Page 2 of 4 Page ID #:1839



                       1         WHEREAS, on April 6, 2021, this Court issued under seal an Order (1)
                       2   Freezing Assets; (2) Requiring an Accounting; (3) Prohibiting Destruction of
                       3   Documents; and (4) to Set Hearing on Order to Show Cause (ECF No. 18,
                       4   hereinafter “Order re Asset Freeze”);
                       5         WHEREAS, the Order re Asset Freeze sets a Hearing on an Order to Show
                       6   Cause at 10:00 A.M. on April 19, 2021;
                       7         WHEREAS, the Order re Asset Freeze is set to expire on 12:00 P.M. on
                       8   April 19, 2021 unless the parties against whom it is directed consent that it may be
                       9   extended for a longer period;
                      10         WHEREAS, the Order re Asset Freeze requires an accounting be delivered to
                      11   Plaintiff Securities and Exchange Commission (“SEC”) within five days of the
                      12   issuance of the Order re Asset Freeze or by Sunday, April 11, 2021;
                      13         WHEREAS, the Order re Asset Freeze requires that Defendants file any
                      14   opposition to the asset freeze continuing until the matter is determined no later than
                      15   4:00 P.M. on April 13, 2021;
                      16         WHEREAS, Horwitz remains in federal custody and was recently
                      17   transported by the United States Marshals Service to a facility in the County of San
                      18   Bernardino where he is being housed pending finalization of the necessary
                      19   formalities of his secured bond;
                      20         WHEREAS, on April 12, 2021, Counsel for Defendants agreed to waive
                      21   service; and
                      22         WHEREAS, undersigned counsel for Defendants was not able to
                      23   communicate with Horwitz in federal custody, including regarding the Order re
                      24   Asset Freeze, until Saturday, April 10, 2021.
                      25         The Parties, through their respective undersigned counsel, hereby stipulate as
                      26   follows:
                      27              1. The Order re Asset Freeze will be extended until 12:00 P.M. on May
                      28                  3, 2021 or, if the Court sets a later date for the Hearing on the Order to
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
      LOS ANGELES
                                                                      -2-
             Case 2:21-cv-02927-CAS-GJS Document 23 Filed 04/12/21 Page 3 of 4 Page ID #:1840



                       1               Show Cause, until a reasonable time after the new Hearing date;
                       2            2. The Hearing on an Order to Show Cause will be continued until 10:00
                       3               A.M. on May 3, 2021 or as soon thereafter as the Court may
                       4               determine;
                       5            3. The Order’s requirement for an accounting will be extended until April
                       6               26, 2021; and
                       7            4. Horwitz’s opposition to the asset freeze continuing until the matter is
                       8               determined, if any, will be filed and served no later than 4:00 P.M. on
                       9               April 27, 2021.
                      10

                      11        IT IS SO STIPULATED BY THE UNDERSIGNED
                      12

                      13   Dated:      April 12, 2021                 VEDDER PRICE (CA), LLP
                      14

                      15                                              By: /s/ Michael Quinn
                                                                         Michael Quinn
                      16                                                 Ryan S. Hedges
                      17                                              Attorneys for Defendants
                                                                      Zachary J. Horwitz and 1inMM
                      18                                              Capital, LLC
                      19   Dated:      April 12, 2021                 SECURITIES AND EXCHANGE
                                                                      COMMISSION
                      20

                      21
                                                                      By: /s/ Kathryn C. Wanner
                      22                                                 Kathryn C. Wanner
                      23
                                                                         M. Lance Jasper

                      24
                                                                      Attorneys for Plaintiff

                      25

                      26

                      27

                      28
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
      LOS ANGELES
                                                                   -3-
              Case 2:21-cv-02927-CAS-GJS Document 23 Filed 04/12/21 Page 4 of 4 Page ID #:1841



                       1                             CERTIFICATE OF SERVICE
                       2         I hereby certify that on April 12, 2021, I caused to be electronically filed a
                       3   true and correct copy of the foregoing with the Clerk of Court using the CM/ECF
                       4   system and that all counsel of record will be served via the Notice of Electronic
                       5   Filing generated by CM/ECF.
                       6
                       7                                                        /s/ Michael Quinn
                                                                                    Michael Quinn
                       8
                       9
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
VEDDER PRICE (CA), LLP
                                                                                             CERTIFICATE OF SERVICE
    ATTORNEYS AT LAW
      LOS ANGELES
                                                                     4
